Case 2:19-cv-18122-MCA-LDW Document 35-2 Filed 11/21/19 Page 1 of 2 PageID: 593



 SILLS CUMMIS & GROSS P.C.
 Jaimee Katz Sussner, Esq.
 Joshua N. Howley, Esq.
 One Riverfront Plaza
 Newark, New Jersey 07102
 (973) 643-7000
 Proposed Attorneys for Court-Appointed Receiver
 Colliers International NJ LLC

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                      : Civil Action No. 19-cv-18122
 PRIVCAP FUNDING, LLC, A Florida Limited
 Liability Company,                                     (MCA)(LDW)
                                                      :
                       Plaintiff,
                                                      : Document Electronically Filed
        v.
                                                      :
 SETH LEVINE, PASSAIC MAIN NORSE, LLC;
                                                      :
 ELIZABETH LOUISA VENTURES, LLC;
                                                             ORDER APPROVING
 NORTH BERGEN VENTURES, LLC; AMBOY
                                                      :   RECEIVER’S COMPENSATION
 LP VENTURES, LLC; PAVILION NORSE,
 LLC; 4318 KENNEDY PARTNERS, LLC;
                                                      :
 PERTH LP VENTURES, LLC; RIVERSIDE
 NORSE, LLC AND RED CLAY NORSE, LLC,
                                                      :
                       Defendants.
                                                      :


        THIS MATTER having been opened to the Court by Sills Cummis & Gross P.C.,

 attorneys for Colliers International NJ LLC (“Colliers”), the Court-Appointed Receiver for the

 properties at issue in this action (the “Properties”) pursuant to this Court’s September 26, 2019

 Order (ECF No. 4) (the “Receiver Order”), for an Order approving the Receiver’s compensation

 to manage and maintain the Properties; and it appearing that Plaintiff in this action has consented

 to the requested relief, and agrees that such compensation is reasonable and consistent with

 industry standards; and the Court having considered the papers submitted in connection with this

 application, and having heard the arguments of counsel, if any; and for good cause shown:



                                                 1
Case 2:19-cv-18122-MCA-LDW Document 35-2 Filed 11/21/19 Page 2 of 2 PageID: 594



        IT IS on this __ day of November, 2019 ORDERED as follows:

        1.      The Receiver’s application is GRANTED in its entirety.

        2.      The Receiver is authorized to charge Plaintiff a fixed management fee of $125.00

 per month for each unit under management, with a minimum charge of $2,300.00 per month per

 Property identified in the Receiver Order.




                                                    HON. MADELINE COX ARLEO, U.S.D.J.




                                                2
